DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hotta (JP Publication 2019-057407).
Regarding claims 1-3, Hotta discloses a fuel cell system comprising: a plurality of fuel cell stacks, wherein each fuel cell stack comprises a plurality of power generation units, a first end plate, a second end plate, and a current collector plate, arranged so that the first and second end plates sandwich the power generation units and the current collector plate is between the bottom power generation unit and the second end plate (Paragraphs 0018 and 0020).  Hotta also discloses that each fuel cell stack is held together with a bolt and a nut (holding member) and that the first end plate at the top of the fuel cell stack comprises a first protrusion that functions as a positive output terminal of the fuel cell stack (Paragraphs 0022 and 0027).  Hotta shows in Fig. 1 that the first protrusion and first end plate are connected to the highest potential side of the cell stack (Paragraph 0044).  Hotta teaches that the potential of the upper nut and the second end plate are referred to as the reference potential and are equal to zero (Paragraph 0048).  Hotta shows in Fig. 1 that the first end plate and protrusion can have a potential of zero or less than zero in the third and fourth stacks, which is equal to or less than the holding member potential.
As to claim 5, Hotta teaches that the fuel cell stacks are accommodated in a metal housing with a heat insulating material on the inner surface (Paragraph 0058).  Hotta also teaches that the fuel cell stacks can be accommodated together or individually (figs. 8 and 9).
Hotta teaches every limitation of claims 1-3 and 5 of the present invention and thus anticipates the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotta (JP Publication 2019-057407) in view of Fukuda (JP Publication 2012-178968).
The teachings of Hotta have been discussed in paragraph 3 above.  Hotta also discloses that the first end plate and protrusion can be connected to the fuel gas introduction pipe via a connection line, and the fuel gas introduction pipe is grounded (Paragraph 0047).
Hotta fails to disclose that a noise reduction unit is placed between the positive electrode terminal and the ground potential.
Fukuda discloses a power conversion device for a solar power generation system, wherein the power conversion device comprises a ground contact part, which is a connection line on the ground side, connected by a connection line, which is a ground line on the power conversion circuit side, and a switch that opens and closes the connection line, a noise suppression unit being provided between the switch and the connection line (Paragraphs 0020, 0050 and Figs. 1 and 2), as recited in claim 4 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that a noise reduction unit could be placed between the positive electrode terminal and ground potential of Hotta because Fukuda teaches that this removes both switching noise and lightning surge of the device.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotta (JP Publication 2019-057407) in view of Suzuki (WO Publication 2019-013269).
The teachings of Hotta have been discussed in paragraph 3 above.
Hotta fails to disclose that the housed fuel cell stack is placed in an outer case with an auxiliary device that operates the fuel cell stack.
Suzuki discloses a fuel cell device comprising a fuel cell module having a fuel cell stack in a housing, wherein the fuel cell module is placed in an outer case with an auxiliary device for operating the fuel cell module (Paragraphs 0050-0051), as recited in claim 6 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have placed the housed fuel cell stacks of Hotta in an outer casing with auxiliary components of the fuel cell system because Suzuki teaches that other components are necessary for the fuel cell stack to work and that the fuel cell stack and all other components need to be kept together in one case in order to efficiently operate the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722